DETAILED ACTION
This Final action is responsive to communications: 12/14/2021. Applicant amended claims 1, 10, 19; cancelled claims 6-7, 15-16, 21; added none.
Claims 1-5, 8-14, and 17-20, and 22 are pending. Claims 1, 10, and 19 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims .

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, language, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. 

6.	Claim Interpretation – 112(f) not invoked for Claim 10’s “apparatus,” ”memory,” and “processor”
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations are not interpreted as invoking 112(f):
(1) “apparatus for determining a reference voltage” (claim 10 preamble);
(2) “…memory …to store instructions..” (claim 10 body);
(3) “processor . . . coupled to memory” (claim 10 body)
Applicant recently amended apparatus claims 10-14, 17-18, which were previously rejected under 112(a), 112(b) written description and claims do not invoke 112(f).

8.	Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 10-14, 17-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which 
The functional claim limitations recited in apparatus claims 10-14, 17-18 are unlimited. See MPEP 2173.05(g). The unlimited functional claim limitations are linked to the following claimed devices:
As discussed above, the following limitations are not interpreted as invoking 112(f):
(1) “apparatus for determining a reference voltage” (claim 10 preamble);
(2) “…memory …to store instructions..” (claim 10 body);
(3) “processor . . . coupled to memory” to perform operations (claim 10 body)
The recited functional/ method steps in these apparatus claims are unlinked to any recognizable circuit, but instead are pure functional claim limitations performable by “a processor” included in the “apparatus.”
To be supported by adequate written description, however, applicant must describe not just what the “apparatus” and “processor” do, but must describe what these circuits uniquely have to perform the novel function because a description of what something does, rather than what it is, usually does not suffice. See University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 923 (Fed. Cir. 2004). The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purported to be described. Id. (internal citations omitted). The detailed identity of an invention must be conveyed. Id.
Technology Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1339 (Fed. Cir. 2008).
The term “processor” is only described in applicant’s Specification (e.g., Spec. para. 53 and 54) in terms of what it does, rather than what it is or what it uniquely has to perform the claimed function. Further, the functions the “processor” is recited to perform or to be configured to perform for example computing the magnitude of reference voltage  by reading data to select reference voltages, determining number of errors, adjusting reference voltages, reading using adjusted reference voltages, has not been described in a manner to show what circuitry is required to perform the computation; applicant only describes how reference voltage computation is done, but not the identity of the circuitry required for the computation. The processor and apparatus for performing the functions claimed in the apparatus claims, were not shown in any figure or described in any detail other than by way of the functions. The only Figures showing “structure” is Figures 5 and 6, which only show generic block diagrams having blocks labeled as “modules” that persons skilled in the art would be unable to visual or recognize the identity of the actual circuitry by the “module” label or its functional description. Applicant’s Figures 5 and 6 are reproduced below.

    PNG
    media_image1.png
    762
    293
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    759
    233
    media_image2.png
    Greyscale

In other words, applicant only describes a method, not the apparatus; applicant does not have support for an apparatus claim. The description in specification (para 53, 54) seems to suggest applicant’s disclosed methods are computer-implemented functional claim limitations. However, it does not appear a general purpose processor would perform the recited functions, without special programming. Further, applicant has not described the algorithm necessary to program a processor to perform this functionality.
An applicant cannot obtain greater coverage by failing to describe their invention than by describing it as the statute requires. See Halliburton Co. v. Walker, 329 U.S. 1, 13 (1946) (although superceded by statute to the extent that functional claiming is permissible through “means-plus-function” in accordance with 35 U.S.C. 112(f), using unlimited functional claiming at the point of novelty does not comply with 35 U.S.C. 112). The Federal Circuit emphasized, “The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function,” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352-53 (Fed. Cir. 1997). By not describing the “processor” for performing the claimed functions and by not describing the algorithm used by the processor to perform the claimed functions, applicant’s specification fails to meet the written description requirement by only describing a generic invention that it purports to claim. See Ariad, 598 F.3d at 1351. The detailed identity of what is performing the recited functionality (e.g. see details below) must be conveyed. University of Rochester, 358 F.3d at 923.
The apparatus claims’ apparatus limitations are merely mentioned in the disclosure as  unspecified and unrecognizable modules (corresponds to drawing Fig. 5 and Fig. 6 modules description in para [00138]-para [00140] or, para [0029]-para [0033])  strictly in terms of functional results and very specific functional tasks. These specific tasks require showing of specific circuitry or hardware, which is absent from applicant’s disclosure.


10.	Claim Rejections - 35 USC § 112(b) Definiteness Requirement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11(a).	Claims 10-14, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above regarding claim interpretation and 112(a) written description rejection, the following limitations are not interpreted as invoking 112(f) and lack adequate written description for the reasons discussed above:
1) “apparatus for determining a reference voltage” (claim 10 preamble);
(2) “…memory …to store instructions..” (claim 10 body);
(3) “processor . . . coupled to memory” to perform operations (claim 10 body)

A persons skilled in the art would be unable to visualize or recognize the structure required to perform the method steps recited in method claims 10-15, 17-18 or in the functionality the apparatus is configured to perform in claims.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. MPEP 2181 II. B  discloses “merely referencing” a processor/ computer ts that is essential to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008);Rodriguez, 92 USPQ2d at 1405-06.”
	In response to this definiteness rejection, applicant may file a satisfactory response by: (1) modifying the claim language identified as unclear; (2) filing a separate definition of the unclear language; or (3) in an appropriate case, persuasively explaining See In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).
The degree of uncertainty is great in this application (see In re Steele, 305 F.2d 859 (CCPA 1962), however for purposes of compact prosecution, the claims will be treated according to what appears to be applicant’s invention: performing read reference voltage calculation operation.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Lin et al. US 2015/0006983 A1) is applicable for all claims.  For example, Regarding independent claim 1, Lin teaches a method for determining a reference voltage (“read voltage setting method”, see e.g. para [0010], para [0014], Fig. 19 and Fig. 20 method), which comprises:  reading data from a first flash memory page (e.g. lower physical page in a wordline) by using a plurality of different reference voltages (voltages used to form voltage distribution. See Fig. 15-Fig. 18 distribution in context of para [0087], para [0089] and para [0090]: distribution of “critical voltage”), and  taking, as a first target reference voltage (para [0089], para [0090]: choosing default read voltage e.g. VA according to searched “peak”), one of the plurality of different reference voltages at which the first number of erroneous bits of the data that is read reaches a convergence value (para [0011], para [0090]: choosing default read voltage e.g. VA according to searched “peak”. Para [0090]: “…adjusting…default read voltage with successively increased voltage variations to perform read …and when the maximum increment of error bits in the read bit data obtained by the adjusted…default read voltage is found, 
KIM (US 2018/0068736 A1): Fig. 2-Fig. 12 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Response to Arguments
Based on current claim amendment, previous art rejections are withdrawn.
Previous 112(a) and 112(b) rejection are maintained.
Applicant argues that 112(a), 112(b) rejections against claims 10-14, 17-18 are not proper because paragraph 55 states e.g. "…by the methods and apparatuses described above..”  the present disclosure perform all stated functions  and one with ordinary skilled in the art would know that the instruction to perform the method can be loaded in memory and executed by a processor (see Remarks 12/14/21, pages 9-10).
Applicant’s arguments are not persuasive because applicant has not provided sufficient reasons against the 112(a) and 112(b) rejections. Applicant failed to point how and why the rejections are not valid. Applicant’s citing of "…by the methods and apparatuses described above…” is not sufficient to meet written description requirements. Lack of hardware is described further based on functional limitations in the following.
The APPARATUS claims teach generic module or modules (corresponds to drawing Fig. 5 and Fig. 6 modules description in para [00138]-para [00140] or, para [0029]-para [0033]) and uses a means type approach (software, algorithmic approach, see Fig. 1, Fig. 3, Fig. 4 method/ algorithm) to show functional results and very specific functional tasks. These specific tasks generally require showing of specific circuitry or hardware which is absent in the disclosure. See e.g. US 9620202 B2 Fig. 2A-Fig.2B, Fig. 4 See e.g. US 9563502 B1 and associated disclosure which is on which is on a similar invention but illustrates sufficient hardware for functional language for apparatus claims. Fig. 1-Fig. 14 and associated disclosure which is on which is on a similar invention but US 10748599 B1 Fig. 2-Fig. 9B and associated disclosure. See further analysis showing lacks of hardware for claim 10 in the following:
e.g. Claim 10. An apparatus for determining a reference voltage, which comprises: 
 Limitation/ claim requires specific hardware to perform functions, e.g. management engine, statistics engine that works in conjunction with controller and additional hardware hooks in memory capable of determining reference voltages with the condition described.  Limitation/ claim requires specific hardware to perform functions, e.g. calculation engine, ECC engine that works in conjunction with controller and additional hardware hooks in memory capable of adjusting reference voltages with the condition described.
Limitation/ claim requires additional hardware hooks/ circuitry in controller and in memory capable of the selective adjustment and control mechanism described
Limitation/ claim requires additional comparison and compute circuitry in controller and in memory
Limitation/ claim requires specific hardware to perform functions, e.g. calculation engine or compute unit and hooks capable of selectively starting and stopping calculation

Allowable Subject Matter
Claims 1-5, 8-9, 19-20, and 22  are indicated as allowable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825